

EXHIBIT 10.5
CoreLogic, Inc.


___________, 2020


[FULL NAME]
CoreLogic, Inc.
40 Pacifica
Irvine, California, 92618


Dear [FIRST NAME]:


You are party to that certain Change in Control Agreement with CoreLogic, Inc.
(the “Company”), dated __________ and as amended from time to time (the “CIC
Agreement”), as well as an Employment Agreement with the Company, dated
__________ and as amended from time to time (the “Employment Agreement”). The
Company has approved the following amendments to the terms of your CIC
Agreement. Capitalized terms used in this letter without definition shall have
the same meaning as in the CIC Agreement.


•The CIC Agreement is amended to provide that prior to the Company being able to
terminate your employment for Cause, the Company must provide written notice to
you of the act(s) or circumstance(s) underlying the Company’s basis for
terminating your employment for Cause, and you shall have thirty days from the
date such written notice is received by you to cure such act(s) or
circumstance(s) giving rise to the Company’s basis to terminate your employment
for Cause before the Company may terminate you for Cause.


•The CIC Agreement is amended so that the form of release agreement that is
required to be executed by you in order for you to receive severance benefits
under the CIC Agreement upon your qualifying termination of employment shall be
in the form attached to your Employment Agreement.


Except as provided in this letter, the CIC Agreement and the Employment
Agreement will continue in effect in accordance with their respective terms. By
executing this letter, you hereby agree to the amendments described above. This
letter may not be amended other than by a written agreement executed by both you
and the Company. This letter may be executed by you and the Company in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Photographic copies of such
signed counterparts may be used in lieu of the originals for any purpose.


***
                        
                        


                        





--------------------------------------------------------------------------------



EXHIBIT 10.5
CORELOGIC, INC.


                        
                        By:_________________________________
                         Name:
                         Title:
                    




ACCEPTED AND AGREED:


________________________                



